Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/22 has been entered.

				IDS or Examiner’s Comment

	The information disclosure statement (IDS) submitted on 05/12/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Examiner reiterates the fact that the claims are allowed for reasons stated in the allowance mailed on February 15th, 2010 inclusive of the Examiner’s Amendment mailed on the same date. 
Conclusion
Claims 34-36, 40-42, 45-49, 51-53, and 55-58 (renumbered 1-18) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/06/2022